Upon an examination of the record, we are of opinion that the three exceptions to the ruling of the court below excluding certain evidence of the plaintiff, Michael, and of the witness, Pape, are without merit, as the evidence had no bearing upon the issue raised by the pleadings.
We are of opinion that there is no sufficient evidence to sustain the allegations of conspiracy to cheat and defraud.
We think, upon examining all the evidence, that the motion to nonsuit was properly allowed.
Affirmed. *Page 381 
(393)